DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
In the event the determination of the status of the application as subject to AJA 35 U.S.C. 102 and 103 (or as subject to pre-AJA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is “adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, ''so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of’, “arranged to”, “intended to”, ''so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. vy. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The applicant’s amendments/remarks dated 05/23/2022 have been received, entered, and fully considered. Claims 1, 9, 14, and 22 are amended. Claims 1-22 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The amendment to claim 1 that “…targeting orbit parameters after gravitational assists using one or both of the first planetary body and the second planetary body, and the orbiting requiring no propellant except for corrections to maintain periodicity of the orbit”  is not supported by the specification as originally filed and is considered as a “new matter”.
Dependent claims 2-8 are rejected under the same rational as the rejection of claim 1 above due to their dependency from claim 1.
Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The illustration of the orbital trajectory of  the cyclers between the first planetary body and the second planetary body seem to assume the first and second planetary bodies are stationary. In fact, the first and second planetary bodies (assuming here Earth and Mars) have their own orbital trajectories around the sun and are not stationary. The orbit of the cycler between the first planetary body and the second planetary body is not a stationary orbit and it should change as the cycler approaches the planetary bodies and sling shot away from the planetary bodies. The vey simplified illustration of cyclers and cycler orbits shown in the figures as well as the claimed limitation in claim 1 that the cycler’s orbiting requiring no propellant except for corrections to maintain periodicity of the orbit is not enabled. In the illustrated orbit of the cyclers below cannot be achieved because the illustrated orbit seem a combination of at least four trajectories involving hyperbolic orbit and elliptical orbit that cannot be achieved without propulsion as illustrated. If the applicant is using the “Aldrin cycler” between the two planets the orbits are smother and are not as illustrated in the figures. 
Dependent claims 2-8 are rejected under the same rational as the rejection of claim 1 above due to their dependency from claim 1.


    PNG
    media_image1.png
    411
    696
    media_image1.png
    Greyscale

The examiner would appreciate a visual moving simulation/illustration from the applicant to properly understand the orbits while the cycler and the planetary bodies are also orbiting the sun/a star.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-10, 14-16, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (doc. “The Martian Express Article: A hypothetical vehicle that would facilitate frequent, relatively inexpensive transit between Earth and Mars” ) (can also be accessed https://www.damninteresting.com/the-martian-express/)  in view of Scott (US 2005/0258311).
Regarding claim 1, Bellows discloses a space transport system, comprising: one or more cyclers (Cycler Alpha, page 3,Cycler Omega, page 4) continuously orbiting in trajectory from a vicinity of a first planetary body (Earth, simulation, page 2-3) to a vicinity of a second planetary body (Mars. Simulation page 2-3) and vice versa; and wherein the orbiting uses gravitational affects from the first planetary body and the second planetary body (via ‘gravitational slingshot, page 1), with the gravitational effects assuring that the one or more cyclers repeatedly come in proximity of the first planetary body and the second planetary body via periodic behavior (‘mars cycler’ page 2 via ‘perpetually repeating trajectory’ page 3) and/or targeting orbit parameters after gravitational assists using one or both of the first planetary body and the second planetary body , and the orbiting requiring no propellant except for corrections to maintain periodicity of the orbit (“only occasional coaxing would be necessary to maintain the rhythmic encounters”, page 3).
one or more taxi vehicle (page 3) each of which carry cargo, humans, or both, wherein the one or more taxi vehicles are configured to rendezvous and dock with the one or more cyclers (“Once the Martian supply depot is fully stocked, the first human passengers would clamber aboard a small, fuel-efficient rocket ship and intercept Cycler Alpha during one of its regular Earth flybys”, page 3) when the one or more cyclers are in close proximity, and rendezvous and undock with the one or more cyclers (page 4, “When Mars looms large in the viewport, the crew would then disembark using the “taxi” which brought them to the Cycler from Earth”) when the one or more cyclers are close to a low orbit spacecraft  or when landing on the first planetary body or the second planetary body (the taxi lands on second planetary body (i.e. Mars) after undocking from the cycler, page 4).  
Bellows do not explicitly disclose, but Scott teaches a cycler (i.e. satellite, 41, Fig. 4a, 4b) and one or more taxi vehicle (spacecraft 10, Fig. 4a, 4b) wherein during the rendezvous, the cycler is in a passive mode (i.e. ‘passive target satellite’, para. [0058]) preventing adjustments in orbital parameters and the o taxi vehicle is in an active mode (i.e. active spacecraft, para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more cyclers and one or more taxi vehicles of Bellows to be in passive and active modes, respectively, as taught in Scott in order to have smooth and steady docking and rendezvous between the cycler and the taxi vehicle. The cycler is preferred to be in passive mode for ease of control due to bigger mass and momentum compared to being in active mode.
Regarding Claim 2, Bellows discloses a space transport system wherein the one or more cyclers comprise a radiation shield configured to protect the cargo, humans, or both (“Onboard the space-station-like Cycler, the travelers would spend the five-month trip to Mars in relative comfort, protected from most of the gamma-rays, high-energy protons, and cosmic rays which pepper the vehicle’s exterior”, page 3-4).  
Regarding Claim 3, Bellows discloses a space transport system wherein the radiation shield (“Onboard the space-station-like Cycler, the travelers would spend the five-month trip to Mars in relative comfort, protected from most of the gamma-rays, high-energy protons, and cosmic rays which pepper the vehicle’s exterior”, page 3-4) is comprised of a mass between a radiation source (i.e. radiation from outside the taxis/cycler vehicle such as from the SUN) and the humans (‘inherent, at least the taxi/cycler structural mass is between the radiation source and the humans). 
Regarding claim 9, Bellows discloses a process for transporting or delivering cargo, humans, or both between a first planetary body (Earth. Simulation page 2-3)  and a second planetary body (Mars. Simulation page 2-3), the process comprising: launching one or more cyclers from Earth and into space (Cycler Alpha, page 3,Cycler Omega, page 4); configuring the one or more cyclers to enter a cycling trajectory between Earth or a first planetary body and a second planetary body (Mars cycler simulation between Earth and Mars, page 2-3); and docking a taxi vehicle with the one or more cyclers to transport the taxi vehicle from Earth or the first planetary body (“Once the Martian supply depot is fully stocked, the first human passengers would clamber aboard a small, fuel-efficient rocket ship and intercept Cycler Alpha during one of its regular Earth flybys”, page 3)  and to the second planetary body.  
Bellows do not explicitly disclose, but Scott teaches a cycler (i.e. satellite, 41, Fig. 1) and a taxi vehicle (spacecraft 10, Fig. 1) wherein during the docking of the taxi vehicle (spacecraft 10, Fig. 4a, 4b), the one or more cyclers (i.e. satellite, 41, Fig. 4a, 4b)  are in a passive mode (i.e. ‘passive target satellite’, para. [0058]) preventing adjustments in orbital parameters and the taxi vehicle is in an active mode (i.e. active spacecraft, para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more cyclers and a taxi vehicles of Bellows to be in passive and active modes, respectively, as taught in Scott in order to have smooth and steady docking and rendezvous between the cycler and the taxi vehicle. The cycler is preferred to be in passive mode for ease of control due to bigger mass and momentum compared to being in active mode.
Regarding claim 10, Bellows discloses a process for transporting or delivering cargo, humans, or both between a first planetary body (Earth. Simulation page 2-3)  and a second planetary body (Mars. Simulation page 2-3) wherein the configuring of the one or more cyclers (Cycler Alpha, page 3,Cycler Omega, page 4) comprises inserting the cycler onto the cycling trajectory by performing a series of chemical propulsive maneuvers to point the cycler to the second planetary body (“…massive vehicle would need an initial thrust to insert it into the sweet spot only occasional coaxing would be necessary to maintain the rhythmic encounters…”, page 3, Simulation page 2-3),  or by performing electric propulsion to gradually increase energy and shape of orbit into a desired direction, or both.  
Regarding claim 14, Bellows discloses a space transport system comprising:  a plurality of cyclers (Cycler Alpha, page 3,Cycler Omega, page 4) on a cycling trajectory from a vicinity of a first planetary body (Earth. Simulation page 2-3)   to a vicinity of a second planetary body (Mars. Simulation page 2-3), wherein each of the plurality of cyclers on the cycling trajectory form a string of pearls carrying a taxi vehicle (“…network of shiny new cyclers…” including Cycler Alpha and Cycler Omega on the cycler orbit between Earth and Mars, Simulation, page 2-3, page 3), wherein the string of pearls allows the one or more cyclers to be offset along a trajectory between the first planetary body and the second planetary body and having the same orbit or orbital characteristics (pages 1-6), the taxi vehicle carries cargo, human, or both, from the first planetary body to the second planetary body and visa-versa ((“Once the Martian supply depot is fully stocked, the first human passengers would clamber aboard a small, fuel-efficient rocket ship and intercept Cycler Alpha during one of its regular Earth flybys”, page 3)  .
Bellows do not explicitly disclose, but Scott teaches a cycler (i.e. satellite, 41, Fig. 4a, 4b) and a taxi vehicle (spacecraft 10, Fig. 4a, 4b) wherein during rendezvous between the cyclers (41, Fig. 4a, 4b)) and the taxi vehicle (10, Fig. 4a, 4b), the cycler is in a passive mode (i.e. ‘passive target satellite’, para. [0058]) preventing adjustments in orbital parameters and the taxi vehicle is in an active mode (i.e. active spacecraft, para. [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one of the plurality of cyclers and a taxi vehicle of Bellows to be in passive and active modes, respectively, as taught in Scott in order to have smooth and steady docking and rendezvous between the cycler and the taxi vehicle.  The cycler is preferred to be in passive mode for ease of control due to bigger mass and momentum compared to being in active mode.
Regarding claim 15, Bellows discloses a space transport system wherein the each of the plurality of cyclers (Cycler Alpha, page 3,Cycler Omega, page 4)  are configured to perform a flyby of a second planetary body to escape gravity of the first planetary body and transition to an orbit around the sun (Simulation, page 2-3).
Regarding claim 16, Bellows discloses a space transport system wherein the taxi vehicle is configured to rendezvous with one of the plurality of cyclers (“Once the Martian supply depot is fully stocked, the first human passengers would clamber aboard a small, fuel-efficient rocket ship and intercept Cycler Alpha during one of its regular Earth flybys”, page 3) when the one of the plurality of cyclers is orbiting around the first planetary body (Earth, Simulation. Page 2-3) or the second planetary body.
Regarding claim 20, Bellows discloses a space transport system wherein each of the plurality of cyclers (Cycler Alpha, page 3,Cycler Omega, page 4)   are configured to perform one or more gravity assist procedures around the first planetary body (“gravitational slingshot”, page 1, Simulation page 2-3) or the second planetary body to increase energy of the orbit and to target required velocity vectors.
Regarding Claim 21, Bellows discloses a space transport system wherein each of the plurality of cyclers (Cycler Alpha, page 3,Cycler Omega, page 4)  comprises a radiation shield (“Onboard the space-station-like Cycler, the travelers would spend the five-month trip to Mars in relative comfort, protected from most of the gamma-rays, high-energy protons, and cosmic rays which pepper the vehicle’s exterior”, page 3-4) to protect passengers, cargo, or both, from radiation.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (doc. “The Martian Express Article: A hypothetical vehicle that would facilitate frequent, relatively inexpensive transit between Earth and Mars” ) in view of  Scott (US 2005/0258311), and further view of Cohen et al. (doc. “WATER WALLS ARCHITECTURE: MASSIVELY REDUNDANT AND HIGHLY RELIABLE LIFE SUPPORT FOR LONG DURATION EXPLORATION MISSIONS”).
Regarding Claim 4, Bellows discloses a space transport system with a radiation shield (“Onboard the space-station-like Cycler, the travelers would spend the five-month trip to Mars in relative comfort, protected from most of the gamma-rays, high-energy protons, and cosmic rays which pepper the vehicle’s exterior”, page 3-4). 
Bellows and Scott lack, but Cohen teaches a water wall/layer radiation shield for a spacecraft wherein the radiation shield comprises of one or more separated layers of drinking water and water yet to be recycled (Fig. 1, Fig. 5-Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiation shield of Bellows and Scott with the one or more separated layers of drinking water  and water yet to be recycled taught in Cohen in order to shield cargo and/or humans from radiation and recycle and use water resources in the spacecraft.

Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (doc. “The Martian Express Article: A hypothetical vehicle that would facilitate frequent, relatively inexpensive transit between Earth and Mars” )  in view of Scott (US 2005/0258311), and further view of Wong (US 9,640,288).
Regarding Claim 5, Bellows discloses a space transport system with a radiation shield (“Onboard the space-station-like Cycler, the travelers would spend the five-month trip to Mars in relative comfort, protected from most of the gamma-rays, high-energy protons, and cosmic rays which pepper the vehicle’s exterior”, page 3-4). 
Modified Bellows lack, but Wong teaches a spacecraft wherein the radiation shield comprises of one or more layers metals (col. 2, lines 12-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiation shield of the modified Bellows with the one of more metal layers taught in Wong in order to shield cargo and/or humans from particle radiation from space/radiation source.
Regarding Claim 22, Bellows discloses a space transport system wherein the radiation shield (“Onboard the space-station-like Cycler, the travelers would spend the five-month trip to Mars in relative comfort, protected from most of the gamma-rays, high-energy protons, and cosmic rays which pepper the vehicle’s exterior”, page 3-4) is comprised of a mass between a radiation source (i.e. radiation from outside the taxis/cycler vehicle such as from the SUN) and the passengers (‘inherent, at least the taxi/cycler structural mass is between the radiation source and the humans), cargo, or both. 
Modified Bellows lack, but Wong teaches a spacecraft wherein the radiation shield comprises of one or more layers metals (col. 2, lines 12-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the radiation shield of the modified Bellows with the one of more metal layers taught in Wong in order to shield cargo and/or passengers from particle radiation from space/radiation source.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (doc. “The Martian Express Article: A hypothetical vehicle that would facilitate frequent, relatively inexpensive transit between Earth and Mars” )  in view of  Scott (US 2005/0258311), and further view of Galvez et al. (doc. “The Space Shuttle and Its Operations”).
Regarding claim 8,  Modified Bellows is silent, but Galvez teaches a space transport system wherein the one or more taxi vehicles (space shuttle, page 61) are configured to continuously orbit around the first planetary body (i.e. earth, capable) or the second planetary body prior to docking with the low orbit spacecraft or the one or more cyclers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the taxi vehicle of the modified Bellows with taxi vehicle capable of orbiting a planetary body as taught in Galvez in order to dock and un-dock the cycler when desired and convenient.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (doc. “The Martian Express Article: A hypothetical vehicle that would facilitate frequent, relatively inexpensive transit between Earth and Mars” )  in view of  Scott (US 2005/0258311), and further view of  NASA (doc. “Reference guide to the International Space Station).
Regarding Claim 11, Modified Bellows lack, but NASA teaches a spacecraft comprising: rendezvousing a space vehicle (space shuttle orbiter) attached to the taxi vehicle (multipurpose logistic module (MPLM)) with the cycler (International space station (ISS)); and undocking the space vehicle from cycler at a predefined location in the cycling trajectory (page 76).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the taxi vehicle of the modified Bellows with a space vehicle attached to the taxi vehicle as taught in NASA in order to undock and take cargo or humans to a desired location from the orbit of the cycler. 
Regarding Claim 12, Bellows discloses a  process wherein the one or more cyclers (Cycler Alpha, page 3,Cycler Omega, page 4) placed on the cycling trajectory form a string of pearls (“…network of shiny new cyclers…” including Cycler Alpha and Cycler Omega on the cycler orbit between Earth and Mars, Simulation, page 2-3, page 3) to deliver cargo, humans, or both, from Earth or the first planetary body (Earth, Simulation page 2-3) to the second planetary body (Mars, Simulation, page 2-3) and visa-versa, wherein the string of pearls allowing the one or more cyclers to be offset along a trajectory between the first planetary body and the second planetary body and having the same orbit or orbital characteristics (Simulation, page 2-3, “…network of shiny new cyclers…” including Cycler Alpha and Cycler Omega on the cycler orbit between Earth and Mars, Simulation) .
Regarding Claim 13, Bellows discloses a  process wherein each of the one or more cyclers (Cycler Alpha, page 3,Cycler Omega, page 4) forming the string of pearls carry a taxi vehicle (“…network of shiny new cyclers…” including Cycler Alpha and Cycler Omega on the cycler orbit between Earth and Mars, Simulation, page 2-3, page 3).

Claims 6-7 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (doc. “The Martian Express Article: A hypothetical vehicle that would facilitate frequent, relatively inexpensive transit between Earth and Mars” )  in view of Scott (US 2005/0258311), and further view of  D’Ausilio et al. (US 2007/0040067). 
Regarding claim 6, modified Bellows do not explicitly disclose, but D’Ausilio teaches a space transport system wherein at least one cycler of one or more the cycler comprises one or more solar arrays powering subsystems of the at least one cycler, nuclear reactor (19, Fig. 3) powering subsystems of the cycler, or electrochemical powering subsystems of the at least one cycler.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cyclers in the space transport system of modified Bellows with the nuclear reactor powering the cycler as taught in D’Ausilio in order to provide power to the cycler for orbital propulsion and orbital attitude corrections.
Regarding claim 7, Bellows discloses a space transport system wherein the one or more taxi vehicles (“Once the Martian supply depot is fully stocked, the first human passengers would clamber aboard a small, fuel-efficient rocket ship and intercept Cycler Alpha during one of its regular Earth flybys”, page 3)) is configured to dock into the one or more cycler (Cycler Alpha, page 3,Cycler Omega, page 4).  
Modified Bellows is silent, but D’Ausilio teaches a space transport system wherein the one or more taxi vehicles (15, Fig. 14) is configured to dock nose first into a front end of the cycler (Fig. 14-Fig. 15).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the taxi vehicle in the space transport system of modified Bellows with the nose first docking taxi vehicle taught in D’Ausilio in order to provide easy, forward looking, and direct docking to the cycler.
Regarding Claim 18, modified Bellows is silent, but D’Ausilio teaches a space transport system wherein each of the plurality of cyclers are configured to perform electric propulsion (via  12, Fig. 1A, Fig. 3) to slowly increase energy and shape orbit of the cycler into a desired trajectory (i.e. functional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cyclers in the space transport system of modified Bellows with the electric propulsion taught in D’Ausilio in order to provide thruster vectoring, achieving desired velocity, station keeping or orbit raising/transfer maneuvers.
Regarding Claim 19, modified  Bellows is silent, but D’Ausilio teaches a space transport system when one of the plurality of cyclers is in an orbit with less energy, the one of the plurality of cyclers is configured 21to perform chemical propulsion, electric propulsion (‘electric thrusters’ 12, Fig. 1A), or both, to push the one of the plurality of cyclers onto an orbit that passes close to the first planetary body or the second planetary body (i.e. functional).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cyclers in the space transport system of modified Bellows with the electric propulsion taught in D’Ausilio in order to provide thruster vectoring, achieving desired velocity, station keeping or orbit raising/transfer maneuvers.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellows (doc. “The Martian Express Article: A hypothetical vehicle that would facilitate frequent, relatively inexpensive transit between Earth and Mars” )in further view of Scott (US 2005/0258311), and further view of Glogowski et al. (US 2017/0081048).
Regarding Claim 17, modified Bellows is silent, but Glogowski teaches a space transport system with cyclers configured to perform a series of chemical propulsive maneuvers to achieve required velocity (para. [0023])thereby pointing the cycler at the first planetary body or the second planetary body (i.e. functional limitation).    It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify the cyclers in the space transport system of modified Bellows with the chemical propulsion maneuvers taught in Glogowski in order to provide thruster vectoring, achieving desired velocity, station keeping or orbit raising/transfer maneuvers.

Response to Arguments
Applicant's arguments filed 05/23/2022 regarding the 35 U.S.C 112 have been fully considered but they are not persuasive.
In regards to the applicant’s argument on page 8-9 of the remarks that the claimed limitation “…targeting orbit parameters after gravitation assists using one or both of the first planetary body and the second planetary body, and the orbiting requiring no propellant except for corrections to maintain periodicity of the orbit” is either implicitly or inherently supported by the specification, the examiner respectfully disagrees.
Para. [0023] of the instant application discloses a gravity assist procedure performed by the cycler around the Moon to increase the energy of the orbit, but discloses nothing about the orbiting requiring no propellant except for corrections to maintain periodicity of the orbit. Para. [0023] also do not disclose if any kind of propulsion including propulsion with propellants used while gravity assist procedure is performed and thereafter. Therefore, the limitation “….orbiting requiring no propellant except for corrections to maintain periodicity of the orbit…” is not supported by the specification and  the previous 35 U.S.C. 112 ( a) rejection is maintained.
In regards to the applicant’s argument on page 10-11 of the remarks regarding the enablement requirement, the examiner is questioning the cycling trajectory 106 shown in Fig. 5 of the specification. The examiner is not questioning how the cyclers are put in orbit/cycling trajectory, but how the cycling trajectory 106 , Fig. 5 is maintained once the cycler is already put on the Earth and Moon cycling trajectory as shown in Fig. 5. Para. [0027] and [0023] of the specification does not explain the how the cycling trajectory 106,  Fig. 5 between Earth and Moon is maintained without a propulsion system. Therefore, the previous (35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement ) rejection is maintained.
Applicant’s arguments with respect to claim(s) 1, 9, and 14 in pages 12-13 of the remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642